PD-1259-15                                              PD-1259-15
                                                                          COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
September 24, 2015                                                      Transmitted 9/24/2015 12:38:20 PM
                                                                           Accepted 9/24/2015 4:27:07 PM
                                                                                           ABEL ACOSTA
                                     IN THE                                                        CLERK
                           COURT OF CRIMINAL APPEALS
                                   OF TEXAS

   EX PARTE                   §
                              §                         CAUSE NO.
   CHIDIEBELE GABRIEL OKONKWO §

                      MOTION TO EXTEND TIME TO FILE A
                     PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         Chidiebele Gabriel Okonkwo, appellant, files this Motion To Extend Time

   To File A Petition For Discretionary Review, and would show as follows:

                                             I.

         Appellant was charged with forgery in cause number 09-DCR-52539 in the

   434th District Court of Fort Bend County. He pled not guilty before the Honorable

   James Shoemake. A jury convicted him on July 16, 2010, and the court assessed his

   punishment at three years in prison, probated for three years, on October 22, 2010.

         The Fourteenth Court of Appeals reversed the conviction in a published

   opinion issued on December 20, 2011. This Court reversed that judgment and

   affirmed the conviction in a published opinion issued on May 15, 2013. Okonkwo v.

   State, 357 S.W.3d 815 (Tex. App.—Houston [14th Dist] 2011), rev’d, 398 S.W.3d
689 (Tex. Crim. App. 2013). Brian Wice represented appellant on direct appeal.

         Appellant filed a habeas corpus application pursuant to article 11.072 of the

   Code of Criminal Procedure on May 23, 2014. The trial court denied relief on
September 23, 2014. The Fourteenth Court of Appeals affirmed that judgment in

an unpublished opinion issued on August 27, 2015. Ex parte Okonkwo, No. 14-

14-00835-CR (Tex. App.—Houston [14th Dist] 2015). Josh Schaffer represented

him in the habeas corpus proceeding.

       The petition for discretionary review (PDR) is due by September 26, 2015.1

                                             II.

       This Court may extend the time to file a PDR if a party files a motion

complying with Rule of Appellate Procedure 10.5(b) no later than 15 days after the

last day to file a petition. TEX. R. APP. P. 68.2(c). This motion is timely, and

appellant has not sought a previous extension of time to file a PDR.

       Appellant recently hired counsel to file a PDR. Counsel is moving into a

new office during the weekend of September 25-27, 2015. He also recently filed a

PDR in State v. Anthony Austin Metts, Nos. PD-1054-15 & PD-1055-15. He

cannot prepare and file the PDR in the few days before the deadline. Accordingly,

he requests that the Court grant a 30-day extension of time, until October 26, 2015,

to file a PDR.




       1
        September 26, 2015, is a Saturday. The next business day is September 28. Therefore,
the PDR must be filed by September 28.


                                             2
                                CONCLUSION

      Appellant requests a 30-day extension of time to file a PDR.

                                                  Respectfully submitted,

                                                  /s/ Josh Schaffer
                                                  Josh Schaffer
                                                  State Bar No. 24037439

                                                  1021 Main St., Ste. 1440
                                                  Houston, Texas 77002
                                                  (713) 951-9555
                                                  (713) 951-9854 (facsimile)
                                                  josh@joshschafferlaw.com

                                                  Attorney for Appellant
                                                  CHIDIEBELE GABRIEL OKONKWO


                        CERTIFICATE OF SERVICE

      I served a copy of this motion on Gail McConnell, assistant district attorney

for Fort Bend County; and on Lisa McMinn, State Prosecuting Attorney, by

electronic mail on September 24, 2015.

                                                  /s/ Josh Schaffer
                                                  Josh Schaffer




                                         3